DETAILED CORRESPONDENCE
Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Claim Objections
Claim 10 is objected to because of the following informalities:  “(f) a foot-valve bottom plate...” should read as “(h) a foot-valve bottom plate…”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “…said top sub receiving rotational force from the fluid motor, both foot-vale bottom plate and foot-valve top plate...” should read as “…said top sub receiving rotational force from the fluid motor, both foot-valve bottom plate and foot-valve top plate…”. Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,279,670 B1 (i.e. Eddison et al.) in view of US Publication 2006/0272821 A1 (i.e. Webb et al.) with the teachings of US Patent 8,939,217 B2 (i.e. Kolle).

In regards to claim 1, Eddison discloses: A downhole pulsing-shock reach extender method for overcoming static friction resistance in tubing drilling-fluid-pressure driven downhole operations, while maintaining a constant flow of drilling fluid sufficient to operate and prevent damage to other components of a drill string (at least column 4, line 65- column 5, line 6, introduce a hammer action type of drilling assembly which provides a pulsed flow of fluid to the drill bit; if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, MPEP 2111.02), comprising:
(i) providing a downhole pulsing-shock reach extender apparatus (abstract, discloses the apparatus being of use in a downhole wellbore), said downhole pulsing-shock reach extender apparatus comprising: 
(a) a tubular tool housing (tool housing at least 12), adapted to being mounted in a tubing workstring (at least 1), having a diameter matching the outer diameter of the tubing (at least figure 2 illustrates the diameters to be matching), and having, in use, an up-hole end (upper portion comprising of the element 10 as shown in at least figure 2) and a downhole end (downhole portion comprising element 44 as shown in at least figure 2); 
(b) a top sub (at least top sub 10) adapted to connect the up-hole end of said tool housing to the tubing workstring (tool housing 12 and workstring 1 as shown in figs. 1-2), allowing a flow of drilling fluid (abstract, introduces drilling fluid to be flown within the drilling assembly as further illustrated in figs. 1-2); 
(c) a bottom sub (at least 17) adapted to connect the downhole end of said tool housing to the tubing workstring (tool housing 12 and workstring 1 as shown in at least figures 1-2), allowing a flow of drilling fluid (at least abstract introduces drilling fluid to be flown within the drilling assembly as further illustrated in at least figures 1-2); 
(d) a fluid motor (comprising of at least 15, 16 and/or 78) mounted inside said tool housing center-axially (at least figure 2 introduces tool housing 12), leaving a perimeter fluid channel (at least figure 2 illustrates the fluid flow path therein via the arrows), said fluid motor (comprising of stator 15 and rotor 16) having a central axial opening for the flow of drilling fluid (fig. 2, illustrates the fluid flow path therein via the arrows to allow fluid to flow through the fluid motor), said fluid motor (comprising of at least stator 15 and/or rotor 16) adapted to produce rotational energy from the flow of drilling fluid (at least column 3, line 25- column 4, line 64 and column 5, lines 7-24, introduces the stator 15 and rotor 16 to further provide rotational energy to rotate the valve plate); 
(e) a changeable center orifice mounted within said top sub, in line with the central axial opening of said fluid motor, adapted to provide a constant flow of drilling fluid into the central axial opening of said fluid motor (at least figure 2 introduces a center orifice mounted adjacent the threaded connection 11 in which fluid flow is diverted further through the fluid motor comprising of stator 15 and rotor 16; the center orifice as described has the capability of the being changed in light of the threaded sub as shown in fig. 2; a constant “flow” of drilling fluid is provided into the central axial opening of the fluid motor as shown in fig. 9 as there is no blockage of fluid flowing therethrough); 
(f) at least one changeable bypass orifice mounted within said top sub, in line with the perimeter fluid channel between said tool housing and said fluid motor, adapted to control the flow of drilling fluid into the perimeter fluid channel by adjustment of the number and size mounted (at least figure 2 introduces a fluid passageway 20 which forms a bypass orifice; the bypass orifice is unlabeled but can be seen in fig. 2 adjacent the threaded connection 11 in which fluid flow is directed through the central axial flow passage as well as the bypass orifice which is radially outwardly from the central axial flow passage; the bypass orifice as described has the capability of the being changed to control the fluid flow as shown in fig. 2; if the completion tool is built as shown in fig. 2, it can be taken apart to alter sizing of certain elements to provide certain operational parameters within the tool); 
(g) a foot-valve bottom plate (bottom plates at least 30 and/or 82) with a central axial opening (of at least 30 and/or 82) in fluid communication with the central axial opening of the fluid motor (as shown in at least figures 2 & 7-9 in light of the fluid flow arrows), is fixedly mounted inside said bottom sub (at least 17), the foot-valve bottom plate being adapted to allow flow of drilling fluid through a central axial opening of the fluid motor (at least figures 2 and 9, introduces the fluid flow pathway which shows the route of the fluid being directed within the drilling pulsing assembly); the foot-valve bottom plate having a surface adapted to allow the flow of drilling fluid through at least one void in the surface (as shown in at least figure 9 in light of the fluid flow arrows), said foot-valve bottom plate being provided with a cutout toward a center thereof (as shown in at least figure 9);
(h) a foot-valve top plate (at least top plates 27 and/or 80) rotatingly mounted inside said bottom sub immediately up-hole of said foot-valve bottom plate (as shown in at least figure 9), adapted to receive rotational energy from (of at least top plates 27 and/or 80) made in the foot-valve top plate and positioned in fluid communication with the central axis opening of the fluid motor (as shown in at least figures 2 & 7-9 in light of the fluid flow arrows), and having a surface adapted to block the void in the up-hole surface of said foot-valve bottom plate and to not block the void in the up-hole surface of the said foot-valve (as shown in at least figure 9), in an alternating cycle, during rotation, without interrupting the continuous flow of drilling fluid through said fluid motor (at least column 5, lines 7-24 introduces “As the rotor 78 rotates it oscillates from side-to-side and this movement is transferred directly to the valve plate 80 to provide a cyclic variation in the flow area defined by the flow ports 84, 86, similar to that described above with reference to the first described embodiment”);
(ii) mounting said downhole pulsing-shock reach extender apparatus (as shown in at least figures 1-2) on the workstring (at least 1) in a position immediately up-hole from the fluid motor (at least 15 and/or 16) driving the drill (at least 5); and 
(iii) using said downhole pulsing-shock reach extender apparatus in downhole operations (at least abstract, discloses the apparatus being of use in a downhole wellbore); 
where, in use, the flow of drilling fluid into said top sub is divided such that a portion of flow is directed into the central axial opening of said fluid motor by said changeable central orifice (the center orifice as described has the capability of the being changed in light of the threaded sub as shown in at least figure 2), and (at least figure 2 introduces a fluid passageway 20 which forms a bypass orifice; the bypass orifice is unlabeled but can be seen in fig. 2 adjacent the threaded connection 11 in which fluid flow is directed through the central axial flow passage as well as the bypass orifice which is radially outwardly from the central axial flow passage; the bypass orifice as described has the capability of the being changed to control the fluid flow as shown in at least figure 2; if the completion tool is built as shown in at least figure 2, it can be taken apart to alter sizing of certain elements to provide certain operational parameters within the tool); 
where, in use, said fluid motor rotates said foot-valve top plate against said foot-valve bottom plate, alternately blocking and unblocking the flow of drilling fluid from the perimeter fluid channel through said bottom sub and into the downhole workstring equipment without blocking the fluid flow though the central axial openings (as shown in at least figures 2, 7 & 9), wherein, the allowed continuous flow of drilling fluid through the central axial openings of said fluid motor (comprising of at least stator 15 and rotor 16; as shown in at least figure 9 in light of the fluid flow arrows), said foot-valve top plate (at least 27 and/or 80), and said foot-valve bottom plate provides a flow of drilling fluid sufficient to operate (at least column 5, lines 7-24, introduces as the rotor 78 rotates it oscillates from side-to-side and this movement is transferred directly to the valve plate 80 to provide a cyclic variation in the flow area defined by the flow ports 84, 86; bottom plates at least 30 and/or 82) and prevent damage to said fluid motor and to other components of the drill string (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, thus given little patentable weight); and 
perimeter fluid channel sets up a fluid-hammer series of pulsing shocks which assist in overcoming the static friction forces acting to resist further entry of the drill string into the hole (at least column 4, line 65- column 5, line 6, introduce a hammer action type of drilling assembly which provides a pulsed flow of fluid to the drill bit).
However, Eddison appears to be silent in regards to: coiled-tubing;
(g) a foot-valve bottom plate with a central axial opening in fluid communication with the central axial opening of the fluid motor, is fixedly mounted inside said bottom sub, the foot-valve bottom plate being adapted to allow flow of drilling fluid through a central axial opening of the fluid motor, the foot-valve bottom plate having a circular up-hole surface adapted to block the flow of drilling fluid at solid portions of the up-hole surface and allow the flow of drilling fluid through at least one void in the up-hole surface, said foot-valve bottom plate being provided with a cutout extending from an outer circumferential edge of the foot-valve bottom plate toward a center thereof; 
(h) a foot-valve top plate having a surface adapted to block the void in the up-hole surface of said foot-valve bottom plate and to not block the void in the up-hole surface of said foot-valve, in an alternating cycle, during rotation, said foot-valve top plate comprising a shutter member that alternatingly closes off the cutout formed in the 
where, in use, the continuing cycle of blocking and unblocking the flow of drilling fluid.
Nonetheless, Webb discloses: (g) a foot-valve bottom plate (at least 306) with a central axial opening (at least 315, 316; as shown in at least figures 4-5 and 9-11) in fluid communication with the central axial opening of the fluid motor (at least paragraph [0036] introduces “Chamber 307 may be in fluid communication with passage 202 in output shaft 201 such that fluid driving the mud motor in slow-rotation tool 200 may also flow through passage 202 into chamber 307”), is fixedly mounted inside said bottom sub (of at least 301, 302 as shown in at least figures 2-3), the foot-valve bottom plate being adapted to allow flow of drilling fluid through a central axial opening of the fluid motor, the foot-valve bottom plate having a circular up-hole surface (of at least 306) adapted to block the flow of drilling fluid at solid portions of the up-hole surface and allow the flow of drilling fluid through at least one void in the up-hole surface, said foot-valve bottom plate being provided with a cutout extending from an outer circumferential edge (as shown in at least figures 9-11) of the foot-valve bottom plate toward a center thereof (at least abstract introduces “The example apparatus may include a downstream ported disc coupled to a downstream end of the upstream ported disc such that the downstream ported disc remains substantially rotationally fixed relative to the upstream ported disc. The downstream ported disc includes a downstream eccentric port that may align with the upstream eccentric port to form a passageway for fluid to exit from the chamber to outside of the apparatus, at some time in a rotation cycle of the upstream ported disc”; at least paragraphs [0036-0047] and figures 4-5 & 9-11 introduces “…upstream ported disc 305 may sit at the downstream end of chamber 307, which collects fluid from output shaft 201 and extension shaft 304. Upstream ported disc 305 should preferably be located relative to extension shaft 304 such that upstream eccentric port 311 aligns with downstream exit 308 of chamber 307. Fluid may therefore escape from chamber 307 through upstream eccentric port 311 at any time upstream eccentric port 311 is free from obstruction. However, different regions of downstream exit 308 will be exposed as upstream eccentric port 311 rotates”); 
(h) a foot-valve top plate (at least 305) having a surface (of at least 305) adapted to block the void in the up-hole surface of said foot-valve bottom plate and to not block the void in the up-hole surface of said foot-valve, in an alternating cycle, during rotation, said foot-valve top plate comprising a shutter member that alternatingly closes off the cutout formed in the foot-valve bottom plate without interrupting the continuous flow of drilling fluid through said fluid motor (at least abstract introduces “The example apparatus may include a downstream ported disc coupled to a downstream end of the upstream ported disc such that the downstream ported disc remains substantially rotationally fixed relative to the upstream ported disc. The downstream ported disc includes a downstream eccentric port that may align with the upstream eccentric port to form a passageway for fluid to exit from the chamber to outside of the apparatus, at some time in a rotation cycle of the upstream ported disc”; at least paragraphs [0036-0047] and figures 4-5 & 9-11 introduces “…upstream ported disc 305 may sit at the downstream end of chamber 307, which collects fluid from output shaft 201 and extension shaft 304. Upstream ported disc 305 should preferably be located relative to extension shaft 304 such that upstream eccentric port 311 aligns with downstream exit 308 of chamber 307. Fluid may therefore escape from chamber 307 through upstream eccentric port 311 at any time upstream eccentric port 311 is free from obstruction. However, different regions of downstream exit 308 will be exposed as upstream eccentric port 311 rotates”); 
	where, in use, the continuing cycle of blocking and unblocking the flow of drilling fluid (at least abstract introduces “The example apparatus may include a downstream ported disc coupled to a downstream end of the upstream ported disc such that the downstream ported disc remains substantially rotationally fixed relative to the upstream ported disc. The downstream ported disc includes a downstream eccentric port that may align with the upstream eccentric port to form a passageway for fluid to exit from the chamber to outside of the apparatus, at some time in a rotation cycle of the upstream ported disc”; as shown in at least figure 9 in light of the fluid flow arrows).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Eddison to include the teachings of Webb, by modifying the pulsing tool comprising of a top rotatable valve plate coupled to a bottom plate with fluid flow openings therein taught by Eddison to include for at least the plates to alternatingly close off the cutoffs formed in the plates taught by Webb for enhanced (at least paragraph [0002]). 
Furthermore, Eddison in view Webb appear to be silent in regards to: coiled-tubing. 
	Nonetheless, Kolle discloses: coiled-tubing (at least paragraphs [0005, 0024 and 0057] introduces the conduit may be continuous coiled tubing or jointed tubing).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Eddison in view Webb to include the teachings of Kolle, by modifying the downhole apparatus taught by Eddison in view Webb to include for coiled-tubing taught by Kolle to allow for pumped fluid to be introduced into a well to drill or to provide intervention services such as stimulation or milling of obstructions (paragraph [0002]). Furthermore, coil-tubing can be considered beneficial compared to conventional tubing due to at least its storage capability and mobility. 

In regards to claim 2, Eddison discloses: comprising at least one lock pin adapted to prevent movement of said bottom sub (at least 17) and said foot-valve bottom plate (at least element 30; at least figure 9 introduces the bottom valve plate 82 to have a lock pin comprising of threads to the bottom sub 74).

In regards to claim 6, Eddison in view Webb and Kolle disclose claim 1 above. Eddison discloses: said bypass orifices; and bypass ports to accommodate a certain (at least figure 2 introduces a fluid passageway 20 which forms a bypass orifice; the bypass orifice is unlabeled but can be seen in fig. 2 adjacent the threaded connection 11 in which fluid flow is directed through the central axial flow passage as well as the bypass orifice which is radially outwardly from the central axial flow passage). 
However, Eddison in view Webb and Kolle appear to be silent in regards to: accommodate from 10% to 33%, inclusive, of the volume.
Nonetheless, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Eddison in view Webb and Kolle, to modify the bypass ports to accommodate 10% to 33% of the volume from the inflow chamber as an alternative design that would allow a specific rate of fluid flow to be controlled within the tubular body. 

In regards to claim 7, Eddison in view Webb and Kolle disclose claim 1 above. Eddison discloses: where said bypass orifices divert the volume of drilling fluid (at least figure 2 introduces a fluid passageway 20 which forms a bypass orifice; the bypass orifice is unlabeled but can be seen in fig. 2 adjacent the threaded connection 11 in which fluid flow is directed through the central axial flow passage as well as the bypass orifice which is radially outwardly from the central axial flow passage). Eddison also teaches the bypass orifices to be a certain size with respect to the diameter of the drilling fluid being introduced (see at least figure 2). 
However, Eddison in view Webb and Kolle appear silent in regards to: not greater than half.
	Nonetheless, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have Eddison in view Webb and Kolle, to modify the bypass orifices to accommodate a certain volume the drilling fluid flow within the tubular as an alternative design that would allow a specific rate of fluid flow to be controlled within the tubular body. 

In regards to claim 8, Webb further discloses: wherein the shutter member has an outer curvature that matches an outer curvature of the foot-valve bottom plate (as shown in at least figures 9-11).

In regards to claim 9, Webb further discloses: wherein surface area of the shutter member is greater than an opening formed by the cutout in the foot-valve bottom plate (as shown in at least figures 9-11).

In regards to claim 10, Eddison discloses: A method of creating downhole pulsing shocks to facilitate overcoming of static friction forces acting to resist advance of a drill (at least column 4, line 65- column 5, line 6, introduce a hammer action type of drilling assembly which provides a pulsed flow of fluid to the drill bit; if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, MPEP 2111.02), the method comprising the steps of: 
	(i) providing a pulsing-shock reach extender apparatus (abstract, discloses the apparatus being of use in a downhole wellbore) comprising; 
	(a) a tubular tool housing (tool housing at least 12) adapted for mounting in a tubing workstring (at least 1), having a diameter matching an outer diameter of a tubing (at least figure 2 illustrates the diameters to be matching), and having, in use, an up-hole end (upper portion comprising of the element 10 as shown in at least figure 2) and a downhole end (downhole portion comprising element 44 as shown in at least figure 2); 
	(b) a top sub (at least top sub 10) adapted to connect the up-hole end of said tool housing to the tubing workstring (at least 1) and admitting a flow of drilling fluid into the tool housing (as shown in at least figure 7 in light of the fluid flow arrows); 
	(c) a bottom sub (at least 17) adapted to connect the downhole end of said tool housing to the tubing workstring (tool housing 12 and workstring 1 as shown in at least figures 1-2) and deliver the flow of drilling fluid downstream of the housing (as shown in at least figure 7 in light of the fluid flow arrows); 
(comprising of at least 15, 16 and/or 78) mounted inside said tool housing downstream of the top sub (as shown in at least figure 7; furthermore, Examiner notes that the term “downstream” in light of the specifications is taken in to a broad context, as the term can mean stream flowing in either an uphole or downhole direction relative to the type of operation being done, i.e. injection or production) and adapted to produce rotational force from the flow of drilling fluid (at least column 3, line 25- column 4, line 64 and column 5, lines 7-24, introduces the stator 15 and rotor 16 to further provide rotational energy to rotate the valve plate), said top sub, said bottom sub and said motor being each provided with a respective central opening (as shown in at least figure 7 in light of the fluid flow arrows); 
	(e) a perimeter fluid channel formed between an internal wall of the tubular housing and an exterior wall of the fluid motor (as shown in at least figures 7 & 9 in light of the fluid flow arrows); 
	(f) a changeable center orifice member mounted within said top sub, in line with the central opening of said fluid motor, adapted to deliver a constant flow of drilling fluid into the central opening of said fluid motor (at least figure 2 introduces a center orifice mounted adjacent the threaded connection 11 in which fluid flow is diverted further through the fluid motor comprising of stator 15 and rotor 16; the center orifice as described has the capability of the being changed in light of the threaded sub as shown in fig. 2; a constant “flow” of drilling fluid is provided into the central axial opening of the fluid motor as shown in fig. 9 as there is no blockage of fluid flowing therethrough); 
(at least figure 2 introduces a fluid passageway 20 which forms a bypass orifice; the bypass orifice is unlabeled but can be seen in fig. 2 adjacent the threaded connection 11 in which fluid flow is directed through the central axial flow passage as well as the bypass orifice which is radially outwardly from the central axial flow passage; the bypass orifice as described has the capability of the being changed to control the fluid flow as shown in fig. 2; if the completion tool is built as shown in fig. 2, it can be taken apart to alter sizing of certain elements to provide certain operational parameters within the tool) and 
	(h) a foot-valve bottom plate (bottom plates at least 30 and/or 82) fixedly mounted within the bottom sub (at least 17) and a foot-valve top plate (at least top plates 27 and/or 80) mounted for rotation within the bottom sub immediately upstream of the foot-valve bottom plate (as shown in at least figures 7-9; furthermore, Examiner notes that the term “upstream” in light of the specifications is taken in to a broad context, as the term can mean stream flowing in either an uphole or downhole direction relative to the type of operation being done, i.e. injection or production), said top sub receiving rotational force from the fluid motor, both foot-valve bottom plate and foot-valve top plate are each provided with a central opening in fluid communication with the central opening of said fluid motor and the central opening of the bottom sub (as shown in light of the fluid flow arrows within at least figures 7 & 9), allowing a continuous flow of fluid from the fluid motor into the bottom sub and downstream workstring equipment (as shown in light of the fluid flow arrows within at least figure 9), wherein the foot-valve bottom plate is provided with a cutout of the foot-valve bottom plate toward a center thereof, and wherein rotation of the foot-valve bottom plate intermittently opens the cutout, allowing fluid flow from the perimeter fluid channel to enter the bottom sub (at least column 5, lines 7-24 introduces “As the rotor 78 rotates it oscillates from side-to-side and this movement is transferred directly to the valve plate 80 to provide a cyclic variation in the flow area defined by the flow ports 84, 86, similar to that described above with reference to the first described embodiment”); 
	(ii) mounting the tool housing upstream of the drill string (as shown in at least figures 1-2); 
	(iii) admitting the flow of drilling fluid into the top sub and dividing the flow of drilling fluid into a continuous flow portion travelling through respective central openings of the top sub, of the fluid motor, of the foot-valve top plate, and of the foot-valve bottom plate into the bottom sub and further downstream into a tubing equipment, while a portion of flow of drilling fluid is diverted into the perimeter fluid channel for delivery to the foot-valve top plate (as shown in light of the fluid flow arrows within at least figures 7 & 9), where the drilling fluid collects when the cutout in the foot-valve bottom plate is closed by the foot-valve top plate, and then intermittently opening the cutout to allow diverted portion of the flow of drilling fluid to enter the bottom sub and travel to the drill string downstream of the tool housing (as shown in light of the fluid flow arrows within at least figure 9; at least column 5, lines 7-24 introduces “As the rotor 78 rotates it oscillates from side-to-side and this movement is transferred directly to the valve plate 80 to provide a cyclic variation in the flow area defined by the flow ports 84, 86, similar to that described above with reference to the first described embodiment”), thus creating a fluid-hammer series of pulsing shocks which facilitate overcoming the static friction forces acting to resist further entry of the drill string into the hole (at least column 4, line 65- column 5, line 6, introduce a hammer action type of drilling assembly which provides a pulsed flow of fluid to the drill bit).
	However, Eddison appears to be silent in regards to: coiled-tubing;
	(h) a foot-valve bottom plate fixedly mounted within the bottom sub and a foot-valve top plate mounted for rotation within the bottom sub immediately upstream of the foot-valve bottom plate, said top sub receiving rotational force from the fluid motor, both foot-vale bottom plate and foot-valve top plate are each provided with a central opening in fluid communication with the central opening of said fluid motor and the central opening of the bottom sub, allowing a continuous flow of fluid from the fluid motor into the bottom sub and downstream workstring equipment, wherein the foot-valve bottom plate is provided with a cutout extending from an outer circumferential edge of the foot-valve bottom plate toward a center thereof, and wherein rotation of the foot-valve bottom plate intermittently opens the cutout, allowing fluid flow from the perimeter fluid channel to enter the bottom sub.
Nonetheless, Webb discloses: (h) a foot-valve bottom plate (at least 306) fixedly mounted within the bottom sub (of at least 301, 302 as shown in at least figures 2-3) and a foot-valve top plate (at least 305) mounted for rotation within the bottom sub immediately upstream of the foot-valve bottom plate (as shown in at least figures 2-3), extending from an outer circumferential edge (as shown in at least figures 9-11) of the foot-valve bottom plate toward a center thereof, and wherein rotation of the foot-valve bottom plate intermittently opens the cutout, allowing fluid flow from the perimeter fluid channel to enter the bottom sub (at least abstract introduces “The example apparatus may include a downstream ported disc coupled to a downstream end of the upstream ported disc such that the downstream ported disc remains substantially rotationally fixed relative to the upstream ported disc. The downstream ported disc includes a downstream eccentric port that may align with the upstream eccentric port to form a passageway for fluid to exit from the chamber to outside of the apparatus, at some time in a rotation cycle of the upstream ported disc”; at least paragraphs [0036-0047] and figures 4-5 & 9-11 introduces “…upstream ported disc 305 may sit at the downstream end of chamber 307, which collects fluid from output shaft 201 and extension shaft 304. Upstream ported disc 305 should preferably be located relative to extension shaft 304 such that upstream eccentric port 311 aligns with downstream exit 308 of chamber 307. Fluid may therefore escape from chamber 307 through upstream eccentric port 311 at any time upstream eccentric port 311 is free from obstruction. However, different regions of downstream exit 308 will be exposed as upstream eccentric port 311 rotates”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Eddison to include the teachings of Webb, by modifying the pulsing tool comprising of a top rotatable valve plate coupled to a bottom plate with fluid flow openings therein taught by Eddison to include for at least the plates to alternatingly close off the cutoffs formed in the plates while allowing for continuous flow therethrough taught by Webb for enhanced well cleaning, more efficient placement of chemicals, and improved production of desirable fluids (at least paragraph [0002]). 
Furthermore, Eddison in view Webb appear to be silent in regards to: coiled-tubing. 
	Nonetheless, Kolle discloses: coiled-tubing (at least paragraphs [0005, 0024 and 0057] introduces the conduit may be continuous coiled tubing or jointed tubing).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Eddison in view Webb to include the teachings of Kolle, by modifying the downhole apparatus taught by Eddison in view Webb to include for coiled-tubing taught by Kolle to allow for pumped fluid to be introduced into a well to drill or to provide intervention services such as stimulation or milling of obstructions (paragraph [0002]). Furthermore, coil-tubing can be considered beneficial compared to conventional tubing due to at least its storage capability and mobility. 

In regards to claim 11, Eddison further discloses: wherein the foot-valve top plate is provided with a shutter member that alternatingly closes off the cutout formed in the foot-valve bottom plate without interrupting the continuous flow of drilling fluid through said fluid motor (at least column 5, lines 7-24 introduces “As the rotor 78 rotates it oscillates from side-to-side and this movement is transferred directly to the valve plate 80 to provide a cyclic variation in the flow area defined by the flow ports 84, 86, similar to that described above with reference to the first described embodiment”; see at least figure 9).

In regards to claim 12, Eddison further discloses: wherein the continuing cycle of blocking and unblocking of the flow of drilling fluid is created by rotation of the fluid motor rotating the foot-valve top plate against stationary foot-valve bottom plate (at least column 5, lines 7-24 introduces “As the rotor 78 rotates it oscillates from side-to-side and this movement is transferred directly to the valve plate 80 to provide a cyclic variation in the flow area defined by the flow ports 84, 86, similar to that described above with reference to the first described embodiment”; see at least figure 9).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,279,670 B1 (i.e. Eddison et al.) in view of US Publication 2006/0272821 A1 (i.e. Webb et al.) with the teachings of US Patent 8,939,217 B2 (i.e. Kolle) and US Publication 2012/0312540 A1 (i.e. Lefebvre).

In regards to claim 3, Eddison in view Webb and Kolle disclose claim 1 above. Eddison discloses: where said tool housing (at least 12), top sub (at least 27), and bottom sub (at least 30).
However, Eddison in view Webb and Kolle appear to be silent in regards to being made of steel.
Nonetheless, Lefebvre discloses being made of steel (at least paragraphs [0080-0084] and figure 1 introduces the sub/housing and the valve to be made of steel).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Eddison in view Webb and Kolle to include the teachings of Lefebvre, by modifying the pulsing tool taught by Eddison in view Webb and Kolle to include for the downhole components to be made of steel taught by Lefebvre because steel is only mildly magnetic are shielded by the oil-bath from direct contact with magnetic debris (at least paragraph [0081]).

In regards to claim 4, Eddison in view Webb and Kolle disclose claim 1 above. Eddison discloses: said changeable center orifice (the center orifice as described has the capability of the being changed in light of the threaded sub as shown in fig. 2) and changeable bypass orifices (at least figure 2 introduces a fluid passageway 20 which forms a bypass orifice; the bypass orifice is unlabeled but can be seen in fig. 2 adjacent the threaded connection 11 in which fluid flow is directed through the central axial flow passage as well as the bypass orifice which is radially outwardly from the central axial flow passage; the bypass orifice as described has the capability of the being changed to control the fluid flow as shown in fig. 2; if the completion tool is built as shown in fig. 2, it can be taken apart to alter sizing of certain elements to provide certain operational parameters within the tool).
However, Eddison in view Webb and Kolle appear to be silent in regards to being made of steel.
Nonetheless, Lefebvre discloses being made of steel (at least paragraphs [0080-0084] and figure 1 introduces the sub/housing comprising of orifice to be made of steel).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Eddison in view Webb and Kolle to include the teachings of Lefebvre, by modifying the pulsing tool taught by Eddison in view Webb and Kolle to include for the downhole components to be made of steel taught by Lefebvre because steel is only mildly magnetic are shielded by the oil-bath from direct contact with magnetic debris (at least paragraph [0081]).

In regards to claim 5, Eddison in view Webb and Kolle disclose claim 1 above. Eddison discloses: said foot-valve bottom plate (at least 30) and foot-valve top plate (at least 27).

Nonetheless, Lefebvre discloses being made of steel (at least paragraphs [0080-0084] and figure 1 introduces the valves to be made of steel).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Eddison in view Webb and Kolle to include the teachings of Lefebvre, by modifying the pulsing tool taught by Eddison in view Webb and Kolle to include for the downhole components to be made of steel taught by Lefebvre because steel is only mildly magnetic are shielded by the oil-bath from direct contact with magnetic debris (at least paragraph [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676